DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings, Figs. 7A, 8A and 8B, are objected to because these drawings were not provided by a process which gave them satisfactory reproduction characteristics. Therefore, appropriate correction to Figs. 7A, 8A and 8B is required. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See discussion of sectional views above. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45 degrees. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color.
Typically, 3D shaded computer model drawings and pictures, such as those provided in the instant application do not have “satisfactory reproduction characteristics” (i.e. it can be copied (black and white) and still be clear as to what is being shown) and it is encouraged to have black and white line drawings.  The shading of the current drawings preclude a clear reading and understanding of the structural elements of the device
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-6, 10-11 and 19 recite the phrase “first most probable ground height”, claims 7-9 and 20 recite the phrase “second most probable ground height”, and claims 12-18 recite the phrase “most probable ground height” without providing sufficient context that defines the range or quantity associated with a distinct height value. Therefore claims 2-20 are for claiming the indefinite phrases “first most probable ground height”, “second most probable ground height” and “most probable ground height”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Rochan Meganathan et al.(hereinafter “Meganathan“, IN Foreign Patent Document 201841003468) in view of Averbuch (US 2017/0146360).
Regarding claim 1, Meganathan teaches a method for road surface detection (pg. 3 1st ¶ lines 1-13), the method comprising: 
receiving, by a processor(Fig. 2: 203), ranging data including a plurality of ranging data points (pg. 22 3rd ¶ lines 3-8); 
extracting, by the processor(Fig. 2: 203), one or more ranging data points lying within a height range from the plurality of ranging data points (pg. 13 2nd ¶ lines 5-11, in which a height threshold range for the range of data points(pg. 14 3rd ¶ lines 1-3) is determined); 
dividing, by the processor(Fig. 2: 203), the one or more ranging data points into one or more grid cells (pg. 13 2nd ¶ lines 1-7); 
setting, by the processor(Fig. 2: 203), a first vertical position of the first cell point (pg. 22 4th ¶ lines 1-5); and 
detecting, by the processor(Fig. 2: 203), the road surface based on the first vertical position and first horizontal position of the first cell point (pg. 13 2nd ¶ lines 1-11, in which height values are utilized to detect road obstacles, including changes to the slope of the road surface, are detected). However, Meganathan fails to teach setting, by the processor, a first horizontal position of a first cell point of a first grid cell of the one or more grid cells as being centered on the first grid cell. Averbuch teaches teach setting, by the processor (Fig. 11: 300), a first horizontal position of a first cell point of a first grid cell of the one or more grid cells as being centered on the first grid cell (0025 lines 1-8 and 0026 lines 1-6). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the road detection of Meganathan with the central grid position of Averbuch because this modification would ensure potential obstacles are avoided during vehicular travel down a roadway through accurately position and indicating all obstacles and vehicles properly on a rendered grid surface.

Allowable Subject Matter
Claims 2-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the 35 U.S.C. 112(b) rejection of claims 2-20, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The prior art patents and publications on the attached PTO-892 form pertain to detection of objects on the surface of a road.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649